Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In view of the appeal brief filed on 10/23/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 10, 11, 13-16, 20, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breton et al. (US 2015/0175820) in view of Punet Plensa et al. (US 2017/0022382).  	Regarding claims 1 and 3, Breton et al. disclose “an aqueous ink composition (paragraphs 51 or 74) comprising:  	water (paragraphs 51 or 76);  	an optional co-solvent;  	an optional colorant (paragraphs 59 or 77);  	a polyester (paragraphs 48 or 76); 	wherein the ink composition is free of curable monomers (there are no curable monomers which are required by Breton et al.); and 	wherein the ink composition is a digital offset lithography ink composition having a first viscosity of from about 3,000 to about 90,000 centipoise at an ink take up temperature of from about 45 °C to about 80 °C (paragraphs 13 and 65); and wherein the ink composition has a second viscosity of from about 100,000 to about 2,000,000 centipoise at an ink transfer .
 	Since Applicant did not challenge the taking of Official Notice, that which was taken as being well known is now considered Admitted Prior Art (APA).  See MPEP §2144.03(C). 
 	Regarding claim 10, Punet Plensa et al. further disclose “wherein the polymer additive is present in the ink composition in an amount of from about 1 to about 10 percent by weight based upon the total weight of the ink composition (paragraph 113).” 	Regarding claim 11, Breton et al. further disclose “wherein the polyester is a sulfonated polyester (paragraph 48 or 76).” 	Regarding claim 13, Breton et al. further disclose “wherein the polyester is a sodium 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breton et al. and Punet Plensa et al., further in view of Foucher et al. (US2003/0018100). 	Regarding claim 12, Breton et al., as modified, teach all that is claimed, as in claim 1 above, except “wherein the polyester is a sulfonated polyester having a degree of sulfonation of at least about 7.5 mol percent.”  However, Foucher et al. teach using sulfonated polyesters .
Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are moot in view of the new grounds of rejection.
To the extent that the arguments filed are applicable to the instant rejection, they are not persuasive.
Applicant’s argument that Breton et al. teach away from an ink composition that is mainly aqueous is clearly erroneous, as evidenced by Applicant’s own admission that Breton et al. teach water compositions of greater than 50 percent (last full paragraph on page 10 of Applicant’s reply dated 04/07/2020).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M. Gray/Supervisory Patent Examiner, Art Unit 2853                                                                                                                                                                                                        




/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853